Peb Cubiam:
The judgment is affirmed, with costs to all parties appearing separately and filing briefs herein, payable out of the estate. In so affirming, however, we do not pass upon the question as to whether the remainder may be subject to being opened to let in any after-born Raught children, as that question was not raised below and is not now before us for consideration. Present — Clarke, P. J., Laughlin, Dowling, Smith and Merrell, JJ. Judgment affirmed, with costs to all parties separately appearing and filing briefs herein, payable out of the estate.